Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments


35 USC§ 112 (a)


Applicant’s arguments, see p.1, filed on 07/06/2022, with respect to Claim 5 has been fully considered and are persuasive.  The rejection of Claim 5 has been withdrawn. 

35 USC§ 103
Applicant’s arguments filed on 07/06/2022 with respect to Claim 1, have been considered but are moot because of the new ground of rejection necessitated by the amendments.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3, 4, 6-14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20170366876 A1), hereinafter ‘Agarwal’, in view of Han et al. (US 20160350571 A1), hereinafter ‘Han’ and in further view of David Smith (US 2452960 A), hereinafter ‘Smith’.

With regards to Claim 1, Agarwal discloses an ultrasound device comprising: an amplifier, configured to: receive a first and second amplifier input signal, where the first and second amplifier input signal is based on a signal generated by a first and second row of ultrasonic sensor elements, and generate an amplifier output signal based on the amplifier input signal (This disclosure describes a Analog Front End (“AFE”) design proposal that will work with a ultrasonic Fingerprint Sensor (“sensor”) [0016]; The AFE 400 also includes a low noise amplifier (LNA) 404 [0028]; Fig 1 and 2 shows rows (including first and second row, added by examiner) of ultrasonic sensor elements generating signals for amplifier inputs, added by examiner; and Fig 3-6 shows LNA is configured to receive signals generated from sensors (i.e. ultrasonic sensor elements) and generate output based on amplifier input signal, added by examiner); frequency converter to convert a signal based on the amplifier output signal from a higher-frequency signal to a lower-frequency signal, the frequency converter having an output to output the lower-frequency signal (If the LNA is active, then the LNA receives as an input the signal current and converts the signal current into an output voltage (808). The output of the LNA can be directed to an I-mixer 810 (i.e. frequency converter). The I-mixer can convert the input voltage into an in-phase down-converted (i.e. high frequency to low frequency) current signal (812) [0063]; Fig 6 shows frequency converter 608/622 configured to convert high frequency output signals from amplifier 602 to low frequency mixer output signals, added by examiner); an integrator, configured to integrate an analog signal to produce an analog value, wherein the analog signal is based on the lower-frequency signal (Fig 6 shows integrator 620/626 is configured to integrate an analog signal to produce analog value, where the analog signal is based on the lower frequency signal from the down-converting mixers 608/622 , added by examiner);
and an analog-to-digital converter, configured to: convert the analog value to a digital value (The system can include a plurality of analog to digital converters, the final integrated values in the integrators are digitized and transferred to digital signal processing for further processing [0005]; Fig 6 shows analog outputs from the integrators are sent to analog-to-digital converter (ADC) to convert the analog values to digital values, added by examiner).
However, Agarwal doesn’t specifically disclose a first and second integrator. 
Han discloses a first and second integrator (The integration block D3 includes integrators I1 to I8 configured to integrate analog fingerprint and touch sensing data corresponding to fingerprint and touch sensing voltages received through the second fingerprint and touch routing wires FRW1 to FRW8, respectively [0044]; Fig 5 shows first (OP1) and second (OP2) amplifiers configured with first and second sensor element row FTx1 / FRX1 and FTx2 / FRX2; first and second integrator I1 and I2, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han to utilize particular amplifiers and integrators dedicated to specific rows/channels of ultrasonic sensors to amplify the received signals from the ultrasonic sensors and integrate them to generate the corresponding analog and subsequent digital values so that the simultaneous processing speed, Signal to Noise Ratio (SNR) and detection sensitivity is improved.
Agarwal also doesn’t specifically disclose a first and second frequency converter to convert signal based on first and second amplifier; a first integrator input directly connected to the output of the first frequency converter; a second integrator input directly connected to the output of the second frequency converter.
Smith discloses a first and second frequency converter to convert signal based on first and second amplifier; a first integrator input directly connected to the output of the first frequency converter; a second integrator input directly connected to the output of the second frequency converter (Fig.1 shows a first mixer 17 (i.e. first frequency converter, added by examiner) to convert signal based on first amplifier 8 in channel 1 and a second mixer (i.e. second frequency converter, added by examiner) to convert signal based on second amplifier 13 in channel 2. A first integrator 19 input in channel 1 directly connected to the mixer 17 and a second integrator 22 input in channel 2 directly connected to the mixer 18, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han, and in further view of Smith to utilize dedicated frequency converters for each row amplifier to directly connect the output of the frequency converter to the input of the integrator to improve reliability of the ultrasonic device without introducing additional circuit elements to enable more efficient architecture as known in the art.


With regards to Claim 3, Agarwal in view of Han, and in further view of Smith, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses an in-phase downconverter, to generate an in-phase down converted signal based on the amplifier output signal; a quadrature downconverter, configured to generate a quadrature down converted signal based on the amplifier output signal (The output of the LNA can be directed to an I-mixer (810) and Q-mixer [0063]; The output of each mixer of the mixer pair are In-phase (I) (output of the I-mixer) and Quadrature-phase (output of the Q-mixer) down-converted signals of the output of the LNA [0064]); the integrator is an in-phase integrator, the analog signal is an analog in-phase signal, the analog value is an analog in-phase value, the analog in-phase signal is based on the lower frequency signal by being based on the in-phase downconverted signal, and the ultrasound device further includes a quadrature integrator, configured to integrate a quadrature signal to produce an analog quadrature value, where the analog quadrature signal is based on the amplifier output signal by being based on the quadrature downconverted signal (From input, LNA 602, current mirror, to I mixer 608 and Q mixer 622 output constitutes one signal sub-slice 506. Multiple such sub-slices will feed their output currents into an integrator [0049]; At the end of integration time window, the ADC MUX 628 will sample the data of I and Q integrators 620 and 626, respectively, and, along with similar data from other Rx beamforming slices will pass them on to the ADC(s) [0050]; Fig 6- shows the in-phase (I) integrator 620 sending in-phase analog value to the ADC, the analog in-phase signal is based on the lower frequency signal by being based on the first in-phase downconverted signal from the I-mixer downconverter 608, and the a quadrature (Q) integrator 626, sending quadrature analog value to the ADC, the analog quadrature signal is based on the LNA output signal by being based on the quadrature downconverted signal from the Q-mixer downconverter 622, added by examiner).


With regards to Claim 4, Agarwal in view of Han, and in further view of Smith, discloses the claimed limitations as discussed in Claim 1 and 3.
However, Agarwal does not specifically disclose second in-phase downconverter, second quadrature downconverter, second in-phase integrator and second quadrature integrator.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han, and in further view of Smith, to use channel dedicated components such as a second in-phase downconverter, a second quadrature downconverter, a second in-phase integrator and a second quadrature integrator for the second channel to increase the processing speed, effectiveness and accuracy of the ultrasound device.


With regards to Claim 6, Agarwal in view of Han, and in further view of Smith, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses the signal generated by the rows of ultrasonic sensor elements, the amplifier input signal, the amplifier output signal, the analog signal are signals in analog domain (Fig 3- shows signals generated by the ultrasonic sensor elements, the amplifier input-output signals are analog signals in the analog domain and later on digitized using ADC for further processing, added by examiner).


With regards to Claim 7, Agarwal in view of Han, and in further view of Smith, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses the signal generated by the rows of ultrasonic sensor elements, the amplifier input signal, the amplifier output signal, the analog signal are alternating current (AC) signals (Noteworthy is that the embodiments described herein will work for sensors other than fingerprint sensor where the sensing elements are replaced by other circuit elements, as long as the waveforms remain periodic (i.e. alternating) and the input signal to Rx is a current [0021]); Fig 3- shows signals generated by the ultrasonic sensor elements (i.e. input signal to Rx) which are periodic waveforms (i.e. AC signal) are sent to amplifier input and the amplifier output signal, the analog signal are still alternating current (AC) signal since no conversion is happening in these stages, added by examiner).


With regards to Claim 8, Agarwal in view of Han, and in further view of Smith, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses no analog-to-digital conversion is performed on signals based on the signal generated by the row of ultrasonic sensor elements until the analog value is converted to the digital value (Fig 6 shows no analog-to-digital conversion is performed on signals based on the signals generated by the sensor elements until the analog value outputs from the integrators 620 and 626 are converted to digital values using the ADC, added by examiner).
However, Agarwal does not specifically disclose first analog value, first digital value, second analog value and second digital value.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han to use channel dedicated elements such as first row of ultrasonic sensors to generating first analog and first digital value respective to first channel; and similarly second row of ultrasonic sensors generating second analog and second digital value respective to second channel, to increase the processing speed, effectiveness and accuracy of the ultrasound device.


With regards to Claim 9, Agarwal in view of Han, and in further view of Smith, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses a multiplexer, to multiplex using the ADC to convert the analog values (Fig 6 shows an ADC multiplexer 628 configured to multiplex using the ADC to convert the analog values, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han, and in further view of Smith,  to use separate analog values such as first analog value and second analog value for respective first and second channels to increase the processing speed, effectiveness and accuracy of the ultrasound device.


With regards to Claim 10, Agarwal in view of Han, and in further view of Smith, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses the first row of ultrasonic sensor elements and the second row of ultrasonic sensor elements (FIG. 2 is a schematic diagram 200 illustrating an array of sensing elements 204 and TX pathways 202 and RX pathways 206 in accordance with embodiments of the present disclosure[0021]; The Tx drivers can drive a periodic waveform (e.g. square wave with gradual rise/fall) into one of the row's “active row”; the period of the waveform is close to the resonance frequency of the sensing elements [0022]; Fig 1 and 2 shows multiple (including first and second) rows of ultrasonic sensor elements pillar 104, added by examiner).


With regards to Claim 11, Agarwal in view of Han, and in further view of Smith, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 12, Agarwal in view of Han, and in further view of Smith,   discloses the claimed limitations as discussed in Claim 1 and 11.

With regards to Claim 13, Agarwal in view of Han, and in further view of Smith,  discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 14, Agarwal in view of Han, and in further view of Smith,  discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 16, Agarwal in view of Han, and in further view of Smith,  discloses the claimed limitations as discussed in Claim 14.
In addition, Agarwal discloses the second signal is based on the first signal by being generated by one or more of amplifying the first signal and converting the first signal from a current signal to a voltage signal (FIG. 8A is a process flow diagram 800 for processing a received signal in a low noise amplifier and I/Q mixer in accordance with embodiments of the present disclosure. At the outset, a signal can be received at one of a plurality of input nodes of a receiver analog front end (802). A low noise amplifier (LNA) can be active or inactive (804) If an LNA is not activated, the signal is directed to ground by a switch (806). If the LNA is active, then the LNA receives as an input the signal current and converts the signal current into an output voltage (808) [0063]).


With regards to Claim 18, Agarwal in view of Han, and in further view of Smith,  discloses the claimed limitations as discussed in Claims 1 and 14.


With regards to Claim 20, Agarwal in view of Han, and in further view of Smith,  discloses the claimed invention as discussed in Claim 14.
In addition, Agarwal discloses the third signal is an alternating current (AC) signal (Noteworthy is that the embodiments described herein will work for sensors other than fingerprint sensor where the sensing elements are replaced by other circuit elements, as long as the waveforms remain periodic (i.e. alternating) and the input signal to Rx is a current [0021]); as discussed in Claim 14, Fig 6 shows signals generated by the ultrasonic sensor elements (i.e. input signal to Rx) which are periodic waveforms (i.e. AC signal) are sent to amplifier input as first signal and the amplifier output signal, the second signal are still alternating current (AC) signal since no conversion is happening in this stage, the second signal is used as input to frequency downconverter (I-Q mixer) to convert from high frequency second signal to low frequency third  signal without any AC//DC conversion in any of these stages, added by examiner).


Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Han, in further view of Smith, and further in view of Tang et al. (US 10466844 B1), hereinafter ‘Tang’.
With regards to Claim 5, Agarwal in view of Han, and in further view of Smith, discloses the claimed limitations as discussed in Claim 1.
In addition, Agarwal discloses each of the analog signal is an AC signal (The Tx drivers can drive a periodic waveform (e.g. square wave with gradual rise/fall) (i.e. AC signal) into one of the row's “active row”; the period of the waveform is close to the resonance frequency of the sensing elements [0022]; Simultaneously or substantially simultaneously, the Rx section measures the current flowing out of each of the wires connected to it [0023]; Fig 3 shows periodic waveforms (i.e. AC component) from the receiving element is sent to amplifier to generate analog signals, added by examiner ).
However, Agarwal does not specifically disclose each of the first analog value and the second analog value is a DC signal.
Tang discloses a direct current (DC) signal (The rectified signals 610A, 610B, 610C, 610D, 610E can be processed by an analog integrator 612 to output a direct current (DC) signal 613, shown in a third plot 614, which is directly proportional to an amplitude of the reflected ultrasonic signal [0063]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han, in further view of Smith, and further in view of Tang, to utilize a DC signal as the fourth signal output of the integrator so that the device’s power and design efficiency is improved (The DC signal 613 output by the rectifier 606 and the integrator 612 remove the need to generate a high frequency digital output and, as a result, the low-speed ADC can use less power and can be fabricated on a smaller chip area [0063]).
With regards to Claim 19, Agarwal in view of Han, and in further view of Smith, discloses the claimed limitations as discussed in Claim 5 and 14.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Han, in further view of Smith and further in view of Cho et al. (US 20150278577 A1), hereinafter ‘Cho’.
Agarwal discloses the claimed invention as discussed in Claim 14.
However, Agarwal does not specifically disclose a processor, configured to perform one or more of fingerprint detection and fingerprint identification based on the fourth signal.
Cho discloses a processor, to perform one or more of fingerprint detection and fingerprint identification (An electronic device can include a fingerprint sensor for detecting a fingerprint swipe, and a processor for identifying a fingerprint based on an image acquired from the fingerprint swipe [0076]; When detecting the fingerprint swipe, the processor can display a content based on movement of the fingerprint swipe [0082]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal, in view of Han, in further view of Smith and further in view of Cho to utilize a processor configured to perform fingerprint detection and fingerprint identification based on the fourth signal generated from the integrator, so that the device’s operational efficiency is improved.

Conclusion

THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of
the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863